Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A search of the prior art failed to turn up a singe reference or an appropriate combination of multiple references that set forth each and every claimed limitation. 
It is noted that the International Searching Authority in the corresponding PCT Application noted in the International Search Report that it failed to turn up references that indicate a lack of novelty or inventive step. 
U.S. Patent Application Publication Number 2010/0263768 is directed to an aluminum alloy clad sheet for heat exchangers includes a core material, a cladding material 1, and a cladding material 2, one side and the other side of the core material being respectively clad with the cladding material 1 and the cladding material 2, the core material containing 0.5 to 1.2% of Si, 0.2 to 1.0% of Cu, and 1.0 to 1.8% of Mn, with the balance being Al and unavoidable impurities, the cladding material 1 containing 3 to 6% of Si, 2 to 8% of Zn, and at least one of 0.3 to 1.8% of Mn and 0.05 to 0.3% of Ti, with the balance being Al and unavoidable impurities, and the cladding material 2 containing 6 to 13% of Si, with the balance being Al and unavoidable impurities, the cladding material 1 being positioned on the outer side of the aluminum alloy clad sheet during use. (Abstract) This reference fails to set forth the claimed drop-type fluidity test.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784